Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-4, 6 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 of the 1/13/2021 amendment are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination including a first drive module with a first drive and a third drive at a fixed distance D from each other along a y-direction; a second drive module with a second drive and a fourth drive at a fixed distance D from each other along the y-direction, in which the first drive module is arranged at a displacement device so that for large format ribbon-shaped substrates in the y-direction a first position of the first drive module can be chosen in such manner that the first drive of the first drive module and the second drive of the second drive module engage in first and second regions of first and second edges, respectively, of the large format-shaped substrates, and for small format ribbon-shaped substrates in the y-direction, the first drive of the first drive module at the displacement device and the third drive of the first drive module engage in first and second regions of first and second edges, respectively, of the small format ribbon-shaped substrates.


.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS A MORRISON/Primary Examiner, Art Unit 3658